Citation Nr: 0402209	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an effective date prior to September 1, 2001, 
for a grant of Department of Veterans Affairs (VA) death 
pension benefits.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel






INTRODUCTION

The veteran retired in May 1996 after more than 20 years of 
active duty.  He died on February [redacted], 2000, and the appellant 
is his surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
determination of the VA Regional Office (RO) in Reno, Nevada, 
which granted the appellant VA death pension benefits, 
effective September 1, 2001.  She contends that she is 
entitled to an effective date prior to September 1, 2001.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify claimants includes the 
duty to tell them what evidence, if any, they are responsible 
for submitting to substantiate a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Here, there is no indication that the appellant received 
notification of the VCAA and implementing regulations.  In a 
decision issued May 1, 2003, the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice.  See Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003).  Hence, the Board may 
not provide the appellant VCAA notice on its own.  Under the 
U.S. Court of Appeals for Veterans Claims (Court) and Federal 
Circuit cases cited above, the Board has no recourse but to 
remand the case for correction of notice deficiencies.  
Because of the Federal Circuit's holding in DAV and the fact 
that the appellant has not received notice of the VCAA, it 
would be potentially prejudicial to her if the Board were to 
proceed to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Furthermore, the record indicates that the appellant filed an 
application for survivors benefits with the Social Security 
Administration (SSA).  If she filed a claim with SSA on a 
form jointly prescribed by the Secretary and the Secretary of 
Health, Education, and Welfare, that claim would be 
considered a claim for VA death benefits and considered 
received by VA as of the date of receipt by SSA.  38 C.F.R. 
§ 3.153.  She submitted an undated SSA application for 
survivor's benefits along with her application for VA death 
pension benefits (both applications received by the RO on 
August 1, 2001).  While the SSA application for survivors 
benefits is undated, the appellant wrote at the top of said 
application that she had "already filed for this."  The 
record indicates that the RO has twice performed an "SSA 
Inquiry" via computer indicating that the appellant had 
filed an SSA claim that was granted.  However, the computer 
generated documents do not show the date on which SSA 
received the appellant's claim.  Potentially, a record 
showing SSA receipt of a survivors benefit claim from the 
appellant prior to August 2001 could be a basis for a grant 
of the benefit sought.  Where it is asserted that pertinent 
records are in existence and are in the possession of SSA, 
such records are constructively of record.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
requirements are satisfied in accordance 
with the decisions of the Court in 
Quartuccio, supra, and of the Federal 
Circuit in DAV, supra, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  The 
appellant should be specifically notified 
of what she needs to substantiate her 
claim, of what the evidence shows, and of 
her and VA's respective responsibilities 
in evidence development.  

2.  The RO should ascertain from SSA the 
date on which that agency first received 
the appellant's claim for survivors' 
benefits, and secure from SSA copies of 
all records they have pertaining to such 
claim.    

3.  The RO should then review the matter 
on appeal.  If it remains denied, the RO 
should provide the appellant an 
appropriate supplemental statement of the 
case and give her the requisite period of 
time to respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




